Mr. Justice Ramsay delivered the opinion of the court. John Weimer brought suit in the Circuit Court of Mason county against John C. Leiding to recover commissions alleged to have been earned by Weimer in the sale of real estate owned by Leiding. There was a judgment in favor of Leiding and Weimer appealed. . A jury was waived by agreement and the cause submitted to the court for trial. Upon the trial no propositions of law were submitted and as the bill of exceptions does not show that any exceptions were saved to the ruling of the court as to the admission or exclusion of material evidence or to the action of the court in finding the issue's for Leiding and rendering judgment in his favor there is nothing in the record for us to review and the judgment will be affirmed. Affirmed.